Citation Nr: 1146389	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-45 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from military service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where the issue involves the character of discharge, VA's notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In this case the appellant has not been provided such notice.  

The Board further notes that the appellant's service personnel and service treatment records are not contained in the claims files.  These records are pertinent to the appellant's claim.  They must be obtained and associated with the claims file.  If any such records are unavailable such should be stated in the claims file.

At an August 2011 hearing the appellant reported treatment at Temple, Texas VA Medical Center (VAMC) in 1971 for what may have been psychiatric treatment.  These records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter providing notice regarding what evidence is needed to establish veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18 (2007).  

2.  Obtain complete copies of the appellant's service personnel records and service treatment records from the appropriate sources.  If any such records are unavailable, such should be noted in the claims file.

3.  Obtain any VA medical records concerning the appellant from the Temple, Texas VAMC dated from October 1970 to present.

4.  Finally, readjudicate the claim with application of all appropriate laws and regulations.  If the decision remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

